DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and drawings filed 02/04/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered.
Regarding the prior art obviousness rejections, Applicant argued that neither primary reference Liu nor secondary reference Vitt teach nor suggest the amended claims, the Examiner noting in particular Applicant’s narrowing amendments pertaining to the diaphragm and positioning thereof and Applicant’s arguments pertaining to the absence of holes therein being contrary to primary reference Liu’s diaphragm spring apertures. In view of the amendment and explanation, the Examiner withdraws the previous rejection; however, upon further consideration, the claims are rejected in further view of newly cited US 20110075865 A1 “Yang”. The Examiner notes in particular that Yang teaches wherein the diaphragm component (fig. 7C, diaphragm layer 607) extends from a first portion (denoting left) of the handle component (handle component formed by SOI wafer 600) to a second portion (denoting right) of the handle component (handle component formed by SOI wafer 600), 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) contain no holes (absent thereof), see exemplary visual comparison below, wherein a snippet of Instant figure 9 is on the left, and Yang fig. 7C is on the right:

    PNG
    media_image1.png
    195
    515
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    115
    273
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yang’s handled diaphragm sensor component for Liu’s sensor component thereby providing a simpler diaphragm design (no diaphragm springs) while still retaining sealing without the additional complexity of Liu’s additional seal, and which further has the advantages of dual backplates useful for capacitance measurements for each plate for increased accuracy and reliability. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s microphone packaging having vent(s) with Yang’s sensor thereby providing a protective enclosure with pressure equalization between the interior of the package and the external environment thereby increasing the accuracy and/or sensitivity of the sensor by avoiding deleterious effects of unwanted pressure inequalities.
Further regarding the prior art obviousness rejection of independent claim 18, Applicant argued that Liu fails to disclose wherein the vent path is an only vent path. MPEP 2123(II) states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” In the present case, Liu’s teaching of (bold for emphasis) “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040” ([0085]) is useful, relevant, and is relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). The Examiner emphasizes that while two possible vent paths are shown in fig. 10C, the disclosure clearly demonstrates that only one vent path is possible, and that the Examiner will 
Furthermore, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). In the present case, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Liu’s at least one vent path could be just one vent path, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include only one vent path for the expected benefits of easier, faster, and/or cheaper manufacturing. Additionally the Examiner notes that depending upon placement and/or utility of Liu’s microphone, specific vent path locations may either be inaccessible and/or unnecessary (e.g., vent path through 1049 might be inaccessible if the substrate 1010 were mounted to a location without a corresponding port). The Examiner is therefore unpersuaded by Applicant’s arguments pertaining to an only vent path.
	See present rejections for further details.

Drawings
The Drawings filed 02/04/2022 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-9, 12-13, 15-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu et al (US 20140264650 A1; hereafter “Liu”) in view of  previously cited Vitt et al (US 20170164084 A1; hereafter “Vitt”) and in further view of newly cited Yang et al (US 20110075865 A1; hereafter “Yang”).


    PNG
    media_image3.png
    127
    277
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    181
    314
    media_image4.png
    Greyscale

Regarding independent claim 1,
 Liu teaches a system (fig. 10C), comprising: 
a sensor assembly component (fig. 10C, packaged microphone 1040) comprising: 
a substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), wherein an acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) is formed in a first portion of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
a sensor component (fig. 10C, MEMS microphone chip 100) comprising: 
a diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004); 
a handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) disposed between the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); and
a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (Examiner additionally notes vent aperture 1049 & 1048 through substrate 1042 & 1010 likewise meets this claim limitation, see also dependent claim 12) of the sensor assembly component (fig. 10C, packaged microphone 1040) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]), 
wherein the sensor assembly component (fig. 10C, packaged microphone 1040) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the location of the vent port (fig. 10C, vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”),
wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103; note further that 109 is a spring gap of the diaphragm) extends from a first portion (denoting left) of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) across the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) to a second portion (denoting right) of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111), 
wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) is sealed (via sealing layer 201), and wherein the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) contains no holes to prevent at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) of the sensor component via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), 
wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) is between and adjacent to the back cavity (fig. 10C, back volume 1045) and the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), and 
wherein a first side (side facing back volume 1045) of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) faces and partially defines the back cavity (fig. 10C, back volume 1045) and a second side (side facing aperture 1011) of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) is opposite to the first side and faces the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004).
Liu does not teach items: 1) in combination with the other limitations, wherein the diaphragm contains no holes to prevent at least one of a liquid or a particle from entering the back cavity of the sensor component via the acoustic port (Examiner notes that the claim interpretation in view of the amendments has been narrowed to exclude the previous interpretation of including Liu’s sealing layer as part of the diaphragm component for the absence of holes); and 2) a vent component that is associated with a vent port formed in a second portion of the sensor assembly component other than the diaphragm component, wherein the sensor assembly component comprises a back cavity that is partially formed and defined by the substrate component, the sensor component, and the vent component, and wherein the vent port provides a vent path.
Snippet of Instant figure 9 on left, Yang fig. 7C on right:

    PNG
    media_image1.png
    195
    515
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    115
    273
    media_image2.png
    Greyscale

Regarding item 1), Yang teaches a system (microphone) (Title Dual Single-Crystal Backplate Microphone System And Method Of Fabricating Same“), comprising: 
 a sensor component (fig. 7C) ([0017] “component parts of a microphone”) comprising: 
 a diaphragm component (fig. 7C, diaphragm layer 607) (noted by the Examiner as at once envisagable by an ordinary artisan as able to be disposed over an acoustic port);  
 a handle component (handle component formed by SOI wafer 600) disposed below the diaphragm component (fig. 7C, diaphragm layer 607) (noted by the Examiner as at once envisagable by an ordinary artisan above a substrate component); and 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) extends from a first portion (denoting left) of the handle component (handle component formed by SOI wafer 600) to a second portion (denoting right) of the handle component (handle component formed by SOI wafer 600), 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) contain no holes (absent thereof), 
 While not disclosed, the Examiner suggests that Yang’s diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) would be so able to prevent at least one of a liquid or a particle from entering a back cavity (not shown in fig. 7C) of the sensor component (fig. 7C) via an acoustic port (not shown in fig. 7C), and likewise wherein the diaphragm component (fig. 7C, diaphragm layer 607) would be so placeable between and adjacent to a back cavity (not shown in fig. 7C) and the acoustic port (not shown in fig. 7C), and wherein a first side (denoting top side in page of fig. 7C) of the diaphragm component (fig. 7C, diaphragm layer 607) would be so able to face and partially define a back cavity (not shown in fig. 7C) and a second side (denoting bottom side in page of fig. 7C) of the diaphragm component (fig. 7C, diaphragm layer 607) is opposite to the first side (denoting top side in page of fig. 7C) and would be so able to face an acoustic port (not shown in fig. 7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yang’s handled diaphragm sensor component for Liu’s sensor component thereby providing a simpler diaphragm design (no diaphragm springs between the handles) while still retaining sealing without the additional complexity of Liu’s additional seal, and which further has the advantages of dual backplates useful for capacitance measurements for each plate for increased accuracy and reliability. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s microphone packaging having vent(s) with Yang’s sensor thereby providing a protective enclosure with pressure equalization between the interior of the package and the external environment thereby increasing the accuracy and/or sensitivity of the sensor by avoiding deleterious effects of unwanted pressure inequalities. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
Regarding item 2),  Vitt teaches a vent component (fig. 3, vent cover 312) that is associated with a vent port (fig. 3, vent port 310) ([0035] “electronic device 100 may include a vent cover 312 covering vent port 310, and vent cover 312 may include a mesh or other barrier material to repel incoming particles and/or water” an “vent port 310 may be located in and through casing wall 302 to provide a barometric equalization path between encased space 304 and surrounding environment 306”; [0036] “In addition to having ports for communicating air and/or sound outward from encased space 304 into surrounding environment 306, electronic device 100 may include an acoustic port 314 in and through casing wall 302 to receive sounds from surrounding environment 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s vent cover with Liu’s vent for the expected purpose of repelling incoming particles and/or water while still allowing for the vent to provide a barometric equalization path.
Therefore, Liu as modified by Vitt suggests a vent component (Vitt’s vent cover as modified) that is associated with a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (see previous note for element mapping alternative) of the sensor assembly component (fig. 10C, packaged microphone 1040) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]), wherein the sensor assembly component (fig. 10C, packaged microphone 1040) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the vent component (Vitt’s vent cover as modified, for covering Liu’s vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).
 
Regarding independent claim 18,
 Liu teaches a device (fig. 10C), comprising: 
a substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), wherein an acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) is formed in a first portion of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
a sensor component (fig. 10C, MEMS microphone chip 100) comprising: 
a diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), and 
one or more backplate components (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004); 
a handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) disposed between the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); and
a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (Examiner additionally notes vent aperture 1049 & 1048 through substrate 1042 & 1010 likewise meets this claim limitation) of the device (fig. 10C) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]) and the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102), 
wherein the device (fig. 10C) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the location of the vent port (fig. 10C, vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) that facilitates an equalization of pressure associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”),
wherein the vent path (vent passage path) is an only vent path (at once so envisaged as one vent passage path) to the back cavity (fig. 10C, back volume 1045) (bold for emphasis: [0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”; Examiner emphasizes that while two possible vent paths are shown in fig. 10C, the disclosure clearly teaches that a single vent path is possible, additional obviousness analysis provided below),
wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) spans from a first portion (denoting left) of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) across the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) to a second portion (denoting right) of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111), 
wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103; note further that 109 is a spring gap of the diaphragm) is sealed (via sealing layer 201) to prevent at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) of the sensor component via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), and
wherein a first side (side facing back volume 1045) of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) is adjacent to and partially defines the back cavity (fig. 10C, back volume 1045) and a second side (side facing aperture 1011) of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) is opposite to the first side (side facing back volume 1045) and adjacent to the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004).
	With further regards to the only vent path, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Liu’s at least one vent path could be just one vent path, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include only one vent path for the expected benefits of easier, faster, and/or cheaper manufacturing. Additionally the Examiner notes that depending upon placement and/or utility of Liu’s microphone, specific vent path locations may either be inaccessible and/or unnecessary (e.g., vent path through 1049 might be inaccessible if the substrate 1010 were mounted to a location without a corresponding port). 
	Liu does not teach items: 1) in combination with the other limitations, wherein the diaphragm component is configured to contain no hole (Examiner notes that the claim interpretation in view of the amendments has been narrowed to exclude the previous interpretation of including Liu’s sealing layer as part of the diaphragm component for the absence of holes); and 2) a vent component that is associated with a vent port formed in a second portion of the device other than the diaphragm component and the backplate component, wherein the device comprises a back cavity that is partially formed and defined by the substrate component, the sensor component, and the vent component, and wherein the vent port provides a vent path.
Regarding item 1), Yang teaches a system (microphone) (Title Dual Single-Crystal Backplate Microphone System And Method Of Fabricating Same“), comprising: 
 a sensor component (fig. 7C) ([0017] “component parts of a microphone”) comprising: 
 a diaphragm component (fig. 7C, diaphragm layer 607) (noted by the Examiner as at once envisagable by an ordinary artisan as able to be disposed over an acoustic port);  
 a handle component (handle component formed by SOI wafer 600) disposed below the diaphragm component (fig. 7C, diaphragm layer 607) (noted by the Examiner as at once envisagable by an ordinary artisan above a substrate component); and 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) extends from a first portion (denoting left) of the handle component (handle component formed by SOI wafer 600) to a second portion (denoting right) of the handle component (handle component formed by SOI wafer 600), 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) contain no holes (absent thereof), 
 While not disclosed, the Examiner suggests that Yang’s diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) would be so able to prevent at least one of a liquid or a particle from entering a back cavity (not shown in fig. 7C) of the sensor component (fig. 7C) via an acoustic port (not shown in fig. 7C), and likewise wherein the diaphragm component (fig. 7C, diaphragm layer 607) would be so placeable between and adjacent to a back cavity (not shown in fig. 7C) and the acoustic port (not shown in fig. 7C), and wherein a first side (denoting top side in page of fig. 7C) of the diaphragm component (fig. 7C, diaphragm layer 607) would be so able to face and partially define a back cavity (not shown in fig. 7C) and a second side (denoting bottom side in page of fig. 7C) of the diaphragm component (fig. 7C, diaphragm layer 607) is opposite to the first side (denoting top side in page of fig. 7C) and would be so able to face an acoustic port (not shown in fig. 7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yang’s handled diaphragm sensor component for Liu’s sensor component thereby providing a simpler diaphragm design (no diaphragm springs) while still retaining sealing without the additional complexity of Liu’s additional seal, and which further has the advantages of dual backplates useful for capacitance measurements for each plate for increased accuracy and reliability. Complimentarily, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s microphone packaging having vent(s) with Yang’s sensor thereby providing a protective enclosure with pressure equalization between the interior of the package and the external environment thereby increasing the accuracy and/or sensitivity of the sensor by avoiding deleterious effects of unwanted pressure inequalities. 	The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
Regarding item 2), Vitt teaches a vent component (fig. 3, vent cover 312) that is associated with a vent port (fig. 3, vent port 310) ([0035] “electronic device 100 may include a vent cover 312 covering vent port 310, and vent cover 312 may include a mesh or other barrier material to repel incoming particles and/or water” an “vent port 310 may be located in and through casing wall 302 to provide a barometric equalization path between encased space 304 and surrounding environment 306”; [0036] “In addition to having ports for communicating air and/or sound outward from encased space 304 into surrounding environment 306, electronic device 100 may include an acoustic port 314 in and through casing wall 302 to receive sounds from surrounding environment 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s vent cover with Liu’s vent for the expected purpose of repelling incoming particles and/or water while still allowing for the vent to provide barometric equalization path.
Therefore, Liu as modified by Vitt suggests a vent component (Vitt’s vent cover as modified) that is associated with a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (see previous note for element mapping alternative) of the device (fig. 10C) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the backplate component ([0085]), wherein the device (fig. 10C) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the vent component (Vitt’s vent cover as modified, for covering Liu’s vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) that facilitates an equalization of pressure associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).

Regarding claim 2, which depends on claim 1, 
 Liu teaches 
 wherein the vent path (vent passage path) is an only vent path (at once so envisaged as one vent passage path) to the back cavity (fig. 10C, back volume 1045) (bold for emphasis: [0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”; Examiner emphasizes that while two possible vent paths are shown in fig. 10C, the disclosure clearly teaches that a single vent path is possible, additional obviousness analysis provided below), and
wherein the vent path (vent passage path) facilitates pressure equalization (air pressure equalization) between the back cavity (fig. 10C, back volume 1045) and an external environment (environment outside of the package 1040) that is external to the sensor assembly component (fig. 10C, packaged microphone 1040) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).
With further regards to the only vent path, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Liu’s at least one vent path could be just one vent path, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include only one vent path for the expected benefits of easier, faster, and/or cheaper manufacturing. Additionally the Examiner notes that depending upon placement and/or utility of Liu’s microphone, specific vent path locations may either be inaccessible and/or unnecessary (e.g., vent path through 1049 might be inaccessible if the substrate 1010 were mounted to a location without a corresponding port). 

Regarding claim 3, which depends on claim 1, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) is at least one of Microelectromechanical Systems sensor (MEMS is acronym for Microelectromechanical Systems), an acoustic sensor (a microphone is an acoustic sensor), a capacitive sensor (backplate and diaphragm form a variable capacitor of a microphone), or a piezo sensor (silent to piezo) ([0036] “MEMS microphone”; [0006] “the backplate and diaphragm form a variable capacitor of a microphone”; [0037] “capacitor”, [0042] “capacitance”).

Regarding claim 19, which depends on claim 18, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) is at least one of Microelectromechanical Systems sensor (MEMS is acronym for Microelectromechanical Systems), an acoustic sensor (a microphone is an acoustic sensor), an audio sensor (a microphone is an audio sensor), a capacitive sensor (backplate and diaphragm form a variable capacitor of a microphone), or a piezo sensor (silent to piezo) ([0036] “MEMS microphone”; [0006] “the backplate and diaphragm form a variable capacitor of a microphone”; [0037] “capacitor”, [0042] “capacitance”).

Regarding claim 4 and claim 20, where claim 4 depends on claim 1 and where claim 20 depends on claim 18, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) has a low frequency corner of a frequency response that satisfies a defined frequency response criteria (Background [0003], [0005] “low corner frequency”; [0035] improved “low-corner frequency”; Abstract “microphone's frequency response”).

Regarding claim 8, which depends on claim 1, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the vent component (Vitt’s vent cover 312) is disposed over the vent port (fig. 10C, vent aperture 1048) (Vitt [0035] “electronic device 100 may include a vent cover 312 covering vent port 310”).

Regarding claim 9, which depends on claim 1, 
 Liu, including as modified by fig. 3 embodiment of Vitt, does not teach nor suggest wherein the vent component is integrated with the vent port (Examiner notes vent cover as disposed over, not integrated within).
However, Vitt teaches (see figs. 3 & 10) another port vent component (fig. 10, foam layer 1002) wherein the vent component (fig. 10, foam layer 1002) is integrated with a vent port (see fig. 3, barometric equalization element 326) ([0039] “barometric equalization element 326 may be incorporated in the microphone assembly and may include a passage for leaking air between trapped volume 320 and encased space 304 to equalize the pressures therein”; [0058] “Referring to FIG. 10, a perspective view of a barometric equalization element is shown in accordance with an embodiment. Barometric equalization element 326 may include an essentially planar shape having one or more open-cell foam layer 1002”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s integrated foam vent component with Liu’s port either in the alternative or in combination thereby providing the expected advantage of an optimizable porous structure that facilitates mounting and/or attachment (Vitt, [0056]-[0060]) and/or additional filtering thereby further protecting the micro-electrical-mechanical-systems from unwanted particles and/or liquids.

Regarding claim 22, which depends on claim 18, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the vent component (Vitt’s vent cover 312) is disposed over the vent port (fig. 10C, vent aperture 1048) (Vitt [0035] “electronic device 100 may include a vent cover 312 covering vent port 310”).
Liu, including as modified by fig. 3 embodiment of Vitt, does not teach nor suggest the alternative wherein the vent component is integrated with the vent port.
However, Vitt teaches (see figs. 3 & 10) another port vent component (fig. 10, foam layer 1002) wherein the vent component (fig. 10, foam layer 1002) is integrated with a vent port (see fig. 3, barometric equalization element 326) ([0039] “barometric equalization element 326 may be incorporated in the microphone assembly and may include a passage for leaking air between trapped volume 320 and encased space 304 to equalize the pressures therein”; [0058] “Referring to FIG. 10, a perspective view of a barometric equalization element is shown in accordance with an embodiment. Barometric equalization element 326 may include an essentially planar shape having one or more open-cell foam layer 1002”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s integrated foam vent component with Liu’s port either in the alternative or in combination thereby providing the expected advantage of an optimizable porous structure that facilitates mounting and/or attachment (Vitt, [0056]-[0060]) and/or additional filtering thereby further protecting the micro-electrical-mechanical-systems from unwanted particles and/or liquids.

Regarding claim 23, which depends on claim 18, 
 Liu teaches wherein the diaphragm component (see diaphragm region; fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103 including sealing layer 201), by spanning from the first portion (denoting left) of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) across the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) to the second portion of the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) and by being sealed (via sealing layer 201), prevents at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) and the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0043] “To increase the acoustic resistance of the diaphragm and springs, microphone 100 includes a sealing layer 201 as schematically illustrated in FIG. 1D, which spans the spring gap 130 such that no air may pass from one side of the diaphragm 103 to the other through the spring gap 103”).
Liu does not teach in combination with the other limitations, wherein the diaphragm component is configured to contain no hole (Examiner notes that the claim interpretation in view of the amendments has been narrowed to exclude the previous interpretation of including Liu’s sealing layer as part of the diaphragm component for the absence of holes).
Yang teaches 
wherein the diaphragm component (fig. 7C, diaphragm layer 607) extends from a first portion (denoting left) of the handle component (handle component formed by SOI wafer 600) to a second portion (denoting right) of the handle component (handle component formed by SOI wafer 600), 
 wherein the diaphragm component (fig. 7C, diaphragm layer 607) and the handle component (handle component formed by SOI wafer 600) contain no holes (absent thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yang’s handled diaphragm sensor component for Liu’s sensor component for the same combination and motivation provided for the independent claim.

Regarding claim 12, which depends on claim 1, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the sensor assembly component (fig. 10C, packaged microphone 1040) further comprises: 
a lid component (fig. 10C, lid 1043) that is associated with the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042, denoting in particular the substrate 1042); and
a circuit component (printed circuit board of assembly substrate 1010, denoting a circuit  component of the PCB) that is associated with the sensor component (fig. 10C, MEMS microphone chip 100) ([0086] “Assembly substrate 1010 may be a printed circuit board”); 
wherein the lid component (fig. 10C, lid 1043), the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the vent component (Vitt’s vent cover 312, covering Liu’s vent aperture 1048), the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103), the circuit component (printed circuit board of assembly substrate 1010, denoting a circuit component of the PCB), and the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) are arranged in relation to each other to form or define the back cavity (fig. 10C, back volume 1045).

Regarding claim 24, which depends on claim 18, 
 Liu as modified (by Vitt, see analysis of claim 18) teaches further comprising: 
a lid component (fig. 10C, lid 1043) that is associated with the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
circuitry (printed circuit board of assembly substrate 1010) that is associated with the sensor component (fig. 10C, MEMS microphone chip 100) and processes a signal received from the sensor component (fig. 10C, MEMS microphone chip 100), wherein the sensor component (fig. 10C, MEMS microphone chip 100) generates the signal based at least in part on a movement of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) in relation to the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) in response to an input signal received via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), and 
 wherein the lid component (fig. 10C, lid 1043), the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the vent component (Vitt’s vent cover 312, covering Liu’s vent aperture 1048), the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103), the circuitry (printed circuit board of assembly substrate 1010), and the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111), are arranged in relation to each other to form or define the back cavity (fig. 10C, back volume 1045).

Regarding claim 13, which depends on claim 12, 
 Liu teaches wherein one or more vent ports (fig. 10C, vent aperture 1048 & 1049), comprising the vent port (fig. 10C, vent aperture 1048), are formed in at least one of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) (1048 with 1049 is through substrate 1110 with 1042), the lid component (fig. 10C, lid 1043), the circuit component (printed circuit board of assembly substrate 1010) ([0086] “Assembly substrate 1010 may be a printed circuit board”), or the handle component (silent, at least in embodiment 10C, of a vent port in the handle component of MEMS microphone chip 100).

Regarding claim 25, which depends on claim 24, 
 Liu teaches wherein the vent port (fig. 10C, vent aperture 1048) is formed the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) (1048 with 1049 is through substrate 1110 with 1042), the lid component (fig. 10C, lid 1043), the circuitry (printed circuit board of assembly substrate 1010) ([0086] “Assembly substrate 1010 may be a printed circuit board”), or the handle component (silent, at least in embodiment 10C, of a vent port in the handle component of MEMS microphone chip 100).

Regarding claim 15, which depends on claim 1, 
 Liu teaches wherein the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) comprises a laminate material (layering of substrate layers is a laminate material).

Regarding claim 16, which depends on claim 1, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) comprises a backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) that is situated in proximity to the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103).

Regarding claim 17, which depends on claim 16, 
 Liu teaches wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) generates a signal based at least in part on a movement of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) in relation to the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) in response to an input signal that is received via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) and interacts with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0083] “The assembly substrate 1010 includes an aperture 1011 that is aligned with substrate aperture 1004 to facilitate the passage of an acoustic wave into the package 1001 from the environment outside of the package 1001”; [0042] “an acoustic signal strikes the diaphragm 103, causing it to vibrate, thus varying the gap 108 between the diaphragm 103 and the backplate 102 to produce a changing capacitance”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu in view of previously cited Vitt, newly cited Yang, and in further view of previously cited Lim et al (US 20150158722 A1; hereafter “Lim”).
Regarding claim 14, which depends on claim 12, 
 Liu teach a lid component (fig. 10C, lid 1043).
Liu does not teach wherein the lid component comprises a conductive material.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present only ordinary skill in the art is required to choose the material of a lid to be conductive material—such as a metal—for the expected purpose of a rugged and durable protection, the Examiner further emphasizing  that conductive lids are conventional in the art.
Furthermore, and as exemplary factual evidence supporting the above assertion, Lim teaches a lid component comprising a conductive material (bold for emphasis: Background [0003] “Most commercially available MEMS microphones or silicon microphones are formed by two chips, an application specific integrated circuit (ASIC) chip and a MEMS chip attached to a substrate. These chips are generally enclosed by a conductive cover or lid”; Title “SYSTEMS AND APPARATUS HAVING MEMS ACOUSTIC SENSORS AND OTHER MEMS SENSORS AND METHODS OF FABRICATION OF THE SAME”; [0032] “In the described embodiments, a back cavity may refer to a partially enclosed cavity equalized to ambient pressure via Pressure Equalization Channels (PEC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional conductive material for a microphone lid—as further supported by Lim—with Liu’s microphone cover for the aforementioned motivation and/or for providing  shielding for electromagnetic interference.

Claim(s) 5-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu in view of previously cited Vitt, newly cited Yang, and in further view of previously cited Agashe et al (US 20180215609 A1; hereafter “Agashe”).

Regarding claim 5, which depends on claim 1, 
 Liu teaches the vent port (fig. 10C, vent aperture 1048) to the back cavity (fig. 10C, back volume 1045).
Liu does not teach wherein the sensor assembly component further comprises a particle-and-liquid resistance component that comprises a porous membrane component or a filter component that is associated with the vent port and inhibits at least one of the liquid or the particle from entering the back cavity via the vent port.
Agashe teaches wherein the sensor assembly component further comprises a particle-and-liquid resistance component that comprises a porous membrane component or a filter component (fig. 4, filter 124) that is associated with the vent port (fig. 4, vent port 402) and inhibits at least one of a liquid or a particle from entering the back cavity (fig. 4, back volume chamber 112) via the vent port (fig. 4, vent port 402) ([0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”; [0001] “filter to prevent particle ingress”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s vent port particle filter with Liu’s vent port thereby preventing particle ingress through Liu’s port and thus retaining better ventilation for pressure equalization. 

Regarding claim 21, which depends on claim 18, 
 Liu teaches the vent port (fig. 10C, vent aperture 1048) to the back cavity (fig. 10C, back volume 1045).
Liu does not teach further comprising a particle-and-liquid resistance component that comprises at least one of a membrane component or a filter component that is associated with the vent port (fig. 10C, vent aperture 1048), and wherein at least one of the membrane component or the filter component impedes at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) via the vent port (fig. 10C, vent aperture 1048).
Agashe teaches a particle-and-liquid resistance component that comprises a membrane component or a filter component (fig. 4, filter 124) that is associated with the vent port (fig. 4, vent port 402), and wherein at least one of the membrane component or the filter component (fig. 4, filter 124) impedes at least one of a liquid or a particle from entering the back cavity (fig. 4, back volume chamber 112) via the vent port (fig. 4, vent port 402) ([0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”; [0001] “filter to prevent particle ingress”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s vent port particle filter with Liu’s vent port thereby preventing particle ingress through Liu’s port and thus retaining better ventilation for pressure equalization. 

Regarding claim 6, which depends on claim 5, 
 Liu does not teach wherein a vent component or the porous membrane component is treated with a hydrophobic coating or a superhydrophobic coating to facilitate inhibiting at least one of the liquid or the particle from entering the back cavity via the vent port.
Agashe teaches a hydrophobic coating to facilitate inhibiting at least one of the liquid or the particle from entering ([0044] “In addition, in some embodiments, a hydrophobic coating 304 may further be applied to filter 124 to help prevent water ingress”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Agashe’s hydrophobic coating with Liu’s vent and more specifically with either or both of associated modified vent components & porous membrane (see previous modifications of Agashe’s vent filter & Vitt’s vent porous membrane cover) thereby providing the expected advantages of further repelling ingression of liquids and/or particles. 

Regarding claim 7, which depends on claim 1, 
Liu does not teach wherein the vent component comprises a Microelectromechanical Systems device.
Agashe teaches wherein a vent component comprises a Microelectromechanical Systems device ([0001] “the invention relate to a micro-electro-mechanical system (MEMS) device having an integrated particle filter; and more specifically, to a MEMS microphone having an integrated filter to prevent particle ingress”; [0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s integrated MEMS filter and vent port with Liu’s system either as an alternative pressure equalization means placement or in further combination as an additional pressure equalization placement thereby providing either a simplified construction for the packaging, or increased ventilation for pressure equalization, additionally noting the advantages of Agashe’s particle and/or liquid filtering.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu in view of previously cited Vitt, newly cited Yang, and in further view of previously cited Rombach et al (WO 2019011720 A1; hereafter “Rombach”) with previously cited Tsai et al (US 20160091378 A1; hereafter “Tsai”).
Regarding claim 10, which depends on claim 1, 
 Liu does not teach wherein the vent component is integrated with the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004).
Rombach teaches a component (fig. 11, integrated filter chip FC) integrated with the acoustic port (fig. 11, sound opening SO). (page 9, ll. 22-26 “Figur 11 shows in a cross sectional view a state of the art bottom port MEMS microphone with double mesh/filter chip integrated into the carrier board at its bottom side”; page 17, ll. 21-32; Title “MEMS MICROPHONE WITH IMPROVED PARTICLE FILTER”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rombach’s integrated filter for an acoustic port with Liu’s acoustic port thereby providing the expected advantages of filtering particles from entering and thus increasing reliability and durability.
Liu as modified by Rombach does not teach that the acoustic port is connected to a vent.
Tsai teaches an acoustic vent port (fig. 3, leakage path 332)  that is connected to the acoustic port (port through package substrate 314 to sensor element 330) ([0042]-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai’s acoustic port with Liu’s system either as an alternative pressure equalization means placement or in further combination as an additional pressure equalization placement thereby providing either a simplified construction for the packaging, or increased ventilation for pressure equalization.
Therefore Liu as modified by Rombach and Tsai suggests wherein the vent component (Rombach’s integrated filter) is integrated with the acoustic port (Liu, fig. 10C, aperture 1011 with substrate aperture 1004), the acoustic port (Liu, fig. 10C, aperture 1011 with substrate aperture 1004) having a vent port (Tsai leakage path 332).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu in view of previously cited Vitt, newly cited Yang, and in further view of newly cited Weiss et al ( US 20150163572 A1; hereafter “Weiss”).
Regarding claim 11, which depends on claim 1, 
 
 Liu does not teach wherein the vent component comprises a vent handle component and a set of vents, comprising at least two vents, and wherein respective ends of the at least two vents are associated with respective portions of the vent handle component to suspend or dispose the at least two vents over the vent port.  
Snippet of instant fig. 9, followed by snippet of Weiss fig. 1:

    PNG
    media_image5.png
    256
    278
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    122
    94
    media_image6.png
    Greyscale

Weiss teaches wherein a vent component (fig. 1, barometric pressure vent 118) comprises a vent handle component (fig. 1, coupling mechanism 111) and a set of vents (pores of pressure vent membrane 112), comprising at least two vents (plurality of membrane 112 pores), and wherein respective ends of the at least two vents (plurality of membrane 112 pores) are associated with respective portions of the vent handle component (fig. 1, coupling mechanism 111) to suspend or dispose the at least two vents ( fig. 1, plurality of membrane 112 pores) over the vent port (vent port underneath barometric pressure vent 118) ([0041] “The pressure vent membrane may allow air to pass but may prevent the passage of water and/or water vapor thus enabling pressure on both sides of the acoustic membrane 108 to equalize”; [0042] “pores of the pressure vent membrane 112”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Weiss’ barometric pressure vent component with Liu’s pressure vent thereby providing superior and/or selectably optimized sizing for proper equalization while preventing water and/or water vapor (see Weiss, [0041]), while also providing convenient coupling means for mounting of the membrane, and/or having minimal interference with acoustic properties (see Weiss, [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix (updated) accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856